
	

115 S5 IS: Fix Immediately Outstanding Underpayments for Student Veterans Act of 2018
U.S. Senate
2018-12-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 5
		IN THE SENATE OF THE UNITED STATES
		
			December 4, 2018
			Mr. Gardner (for himself and Mr. Jones) introduced the following bill; which was read twice and referred to the Committee on Veterans' Affairs
		
		A BILL
		To require the Secretary of Veterans Affairs to pay individuals who are owed educational assistance
			 under the Post-9/11 Educational Assistance program the amounts of
			 educational assistance that they are entitled to by law, and for other
			 purposes.
	
	
 1.Short titleThis Act may be cited as the Fix Immediately Outstanding Underpayments for Student Veterans Act of 2018 or the Fix IOUs for Student Veterans Act of 2018. 2.Payment of amounts owed under Post-9/11 Educational Assistance program (a)In generalThe Secretary of Veterans Affairs shall ensure that on or before the date that is 60 days after the date of the enactment of this Act, each individual who received a monthly stipend under section 3313 of title 38, United States Code, during the period beginning on August 1, 2018, and ending on December 31, 2018, in an amount that was less than the amount to which the individual was entitled under such section is provided an amount that is equal to the difference between—
 (1)the amount of monthly stipend to which the individual is entitled under such section; and (2)the amount of monthly stipend the individual received under such section.
 (b)Establishment of commissionThe Secretary shall establish a commission on the correction of payments of monthly stipend under such section that were deficient as a result of difficulties encountered by the Department of Veterans Affairs in carrying out such section after the enactment of sections 107 and 501 of the Harry W. Colmery Veterans Educational Assistance Act of 2017 (Public Law 115–48; 38 U.S.C. 3313 note and 37 U.S.C. 403 note).
 (c)AuditsThe commission established under subsection (b) shall audit each payment of monthly stipend made under such section during the period beginning on August 1, 2018, and ending on December 31, 2018, to determine whether the amount of the payment was deficient with respect to the amounts of monthly stipend that were required pursuant to section 3313 of such title as in effect at the time.
 (d)Hiring authorityThe Secretary may hire such personnel as the Secretary considers appropriate to carry out this section.
 (e)Treatment of overpaymentsAn overpayment of monthly stipend under section 3313 of title 38, United States Code, that occurred during the period beginning on August 1, 2018, and ending on December 31, 2018, and that occurred as a result of difficulties described in subsection (b) shall be treated as if the Secretary had made a determination under section 5302(a) of such title that recovery would be against equity and good conscience.
 (f)Authorization of appropriationsThere is authorized to be appropriated to the Secretary such sums as may be necessary to carry out this section.
			
